DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 01/18/2022 have been entered. Applicant amendments to the drawings and claims overcome the previous drawing objections, claim objections, and 112(b) rejections. The drawing objections, claim objections, and 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1-20 remain pending in the application, with claims 1-14 and 16-20 being examined, and claim 15 being withdrawn pursuant to the election filed 08/20/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/616,944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found 
Claim(s) 1-2, 4, 7-9, 12, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US-2006/0292035-A1) in view of Wu (US-2011/0165024-A1).
Regarding claim 1, Gould teaches an apparatus (saliva sample testing device 10) ([0045]) comprising: 
a body (housing 13) having an insertion surface spaced apart from a distal end portion ([0045], Figure 1); 
	In viewing Figures 1 and 2, it can be seen that there is an upper surface understood to be an insertion surface, which is spaced apart from a distal end portion. 
a fluid manipulating assembly (body 11 and base 12) disposed in the distal end portion of the body (13) ([0049], Figure 1); 
	It is understood that testing device 10 comprises a body member 11 with base 12 mounted in a housing 13 ([0045]). It is understood that the fluid manipulating assembly will comprise both the body 11 and base 12. The housing 13 (body) has a top surface with openings for the sample collector 31 and buffer cap button 24, with the top surface being the insertion surface. The space that travels downwards after this surface is distal from this surface, therefore body 11 and base 12 (fluid manipulating assembly) are disposed in the distal end of housing 13 (body)
a plunger (sample collector 31) slidably disposed in the body (13) extending from the insertion surface and terminating adjacent the fluid manipulating assembly (11 and 12) ([0052], Figures 1-3); 
an absorbent compressible material (absorbent swab 34) attached to a distal end 
	[0047] states that the swab absorbs saliva, where the swab will expand. [0048] states that the sample collector 31 is inserted into cylinder 21 where the swab 34 will engage a pair of spaced parallel abutments 36, with pressure will compress swab 34 to express the saliva sample. 
a mixing receptacle (mixing chamber 42) defined in the fluid manipulating assembly (11 and 12) adjacent to the distal end of the plunger (31), the mixing receptacle (42) providing a volume to mix a test mixture ([0049], Figures 6 and 7); and 
a test area (test strip chamber 44) disposed in the fluid manipulating assembly (11 and 12), a fluid path extending from the mixing receptacle (42) to the test area (44) and activation of the plunger (31) creates a positive air pressure in the mixing receptacle (42) to force the test mixture, including a portion of the test sample from the plunger (31), to flow from the mixing receptacle (42) to the test area (44) ([0050] and Figures 6 and 7).
	It is understood from Figure 6 that there is a fluid path that extends from mixing chamber 42 (mixing receptacle) to the test strip chamber 44 (test area), with that path being blocked by slide valve 46. Further, it is understood that from [0048], sample collector 31 will be inserted into cylinder 21, where the swab 34 will engage parallel abutments 36, where pressing of the swab 34 results in positive pressure. The mixing chamber 42 (mixing receptacle) is understood to have its boundaries defined in the base 12, but also extends upwards to include the space defined between parallel abutments 36 and the opening 38. It is understood that the motion of engaging parallel abutments 36 will cause the saliva sample to move through bottom 
	While it is understood that a positive pressure is created due to a pressing of swab 34 to express the sample, this is not explicitly “a positive air pressure”. 
In the analogous art of sample collectors with absorbent materials, Wu teaches a sample collector with O-rings (Wu; [0006], [0035]). 
Specifically, Wu teaches where a receiving cup 106 is sealed from fluid communication via an O-ring 607 that is provided on the sample collector base 209 ([0033], Figures 5-7). It is understood that an O-ring is a pliant sealing device and that in order to seal will have a greater diameter than the chamber that it is placed into. It is further seen in Figure 8 that O-ring 607 is not at the distal most position of the sample collector 102. 
It would have been obvious to one skilled in the art to modify the sample collector of Gould such that it has an O-ring as taught by Wu because Wu teaches that an O-ring can provide for a snug fit between parts (Wu; [0035]). 
	It is understood that as the O-ring provides a snug fit, there will be an air pressure created during insertion of the sample collector. 
	Regarding claim 2, modified Gould teaches the apparatus of claim 1. Modified Gould 
	It is stated by [0045] of Gould that the test strip 14 having a “results” portion 15 is visible to the exterior through a viewing window 16 in the housing 13. 
	It is understood that the viewing window 16 of Gould is an interface that may connect with an analyzer. 
	Note: recitation of “to connect with an analyzer to read the test area to determine substances present in the test area” is an intended use of the interface, and as such so long as the window of Gould is capable of connecting with an analyzer, it will read on the limitations of claim 2. 
Regarding claim 4, modified Gould teaches the apparatus of claim 1. Modified Gould further teaches a plunger chamber (chamber 21) to receive the plunger (31) and extending from the insertion surface to the interior surface of the fluid manipulating assembly (11 and 12), the plunger chamber (21) including a wide portion having a diameter, a tapered portion at which the diameter of the plunger chamber (21) narrows, and a narrow portion below the tapered portion having a diameter that is less than the diameter of the wide portion ([0052]).
	It is seen in an alternative embodiment of Figure 11 of Gould that the chamber where the collector swab 134 will be inserted has a tapering portion, which is understood to have a wide portion, a tapered portion at which the diameter of the chamber narrows, and where the opening at the bottom of the chamber is a narrow portion below the tapered portion (Gould; [0054]). 
	It would have been obvious to one skilled in the art to modify the chamber of modified 
	Regarding claim 7, modified Gould teaches the apparatus of claim 1. Modified Gould further teaches an actuator (buffer cup button 24) disposed in the body (13) (Gould; [0052], Figure 3); and 
an actuator chamber (cylinder 20) to receive the actuator (24) therein to provide for actuation of the actuator (24), the actuator chamber (20) extending from the insertion surface to the interior surface of the fluid manipulating assembly (11 and 12) (Gould; [0049], Figure 3).
Regarding claim 8, modified Gould teaches the apparatus of claim 7. Modified Gould further teaches further comprising: 
a frangible package (buffer cup 22) disposed on the interior surface of the fluid manipulating assembly (11 and 12) adjacent to the actuator chamber (20), the actuator (24) moveable within the body (13) to contact and rupture the frangible package (22) in response to be actuated (Gould; [0046], Figure 3);
	[0046] of Gould states that buffer cup 22 has a bottom 23 formed of a rupturable or piercable material, such that when a downward force is applied to the top of buffer button 24, the buffer cup 22 will be forced down and the bottom 23 will be ruptured by a piercing member or spike 26 to release the buffer solution.  

	It is understood from Figure 3 of Gould that buffer from buffer cup 22 will flow downwards through opening 37 to mixing chamber 42 (Gould; [0049]). The section where the fluid travels between the buffer cup 22 to the mixing chamber 42 is a fluid test solution path.  
a test die (test strip 14) attached to the test area (44) to receive the test mixture in response to activation of the plunger (31) (Gould; [0053]).
	[0053] of Gould states that when trigger 48 is activated, fluid communication is created between mixing chamber 42 and test strip chamber 44 to deliver the mixture to test strip 14.
Regarding claim 9, Gould teaches a test device (10) comprising: 
a body (13) having an insertion surface spaced apart from a distal end portion ([0045], Figure 1); 
a fluid manipulating assembly (11 and 12) disposed in the distal end portion ([0045], Figure 1); 
a plunger (31) slidably disposed in the body (13) extending from the insertion surface and terminating adjacent the fluid manipulating assembly (11 and 12) ([0047], Figures 1 and 3); 
an absorbent compressible material (34) attached to a distal end of the plunger (31) to contain a test sample ([0047], Figure 3); 
a mixing receptacle (42) defined in the fluid manipulating assembly (11 and 12) adjacent to the distal end of the plunger (31), the mixing receptacle (42) providing a volume to mix a test mixture ([0050], Figures 1 and 3);

a test die (14) disposed in the fluid manipulating assembly (11 and 12), a fluid path extending from the mixing receptacle (42) to the test die (14) and activation of the plunger (31) creates a positive air pressure in the mixing receptacle (42) to force the test mixture, including an extracted portion of the test sample, to flow from the mixing receptacle (42) to the test die (14).
It is understood from Figure 6 that there is a fluid path that extends from mixing chamber 42 (mixing receptacle) to the test strip chamber 44 (test area) to test strip 14 (test die), with that path being blocked by slide valve 46. Further, it is understood that from [0048], sample collector 31 will be inserted into cylinder 21, where the swab 34 will engage parallel abutments 36, where pressing of the swab 34 results in positive pressure. The mixing chamber 42 (mixing receptacle) is understood to have its boundaries defined in the base 12, but also extends upwards to include the space defined between parallel abutments 36 and the opening 38. It is understood that this motion will cause the saliva sample to move through bottom opening 38 which leads to mixing chamber 42 ([0049], Figure 3). It is understood that slide valve 46 is controlled by trigger 48, which allows for the communication of mixing chamber 42 (mixing receptacle) with test strip chamber 44 (test area) ([0050], Figures 6 and 7). As such, it is understood that positive pressure in the mixing chamber 42 (mixing receptacle and space between parallel abutments 36 and opening 38) due to the pressing of swab 34 to express the sample, leads to the flow of sample from mixing chamber 42 (mixing receptacle) to test strip chamber 44 (test area) and then test strip 14 (test die).

In the analogous art of sample collectors with absorbent materials, Wu teaches a sample collector with O-rings (Wu; [0006], [0035]). 
Specifically, Wu teaches where a receiving cup 106 is sealed from fluid communication via an O-ring 607 that is provided on the sample collector base 209 ([0033], Figures 5-7). It is understood that an O-ring is a pliant sealing device and that in order to seal will have a greater diameter than the chamber that it is placed into. It is further seen in Figure 8 that O-ring 607 is not at the distal most position of the sample collector 102. 
It would have been obvious to one skilled in the art to modify the sample collector of Gould such that it has an O-ring as taught by Wu because Wu teaches that an O-ring can provide for a snug fit between parts (Wu; [0035]). 
	It is understood that as the O-ring provides a snug fit, there will be an air pressure created during insertion of the sample collector. 
Regarding claim 12, modified Gould teaches the test device of claim 9. Modified Gould further teaches a plunger chamber (21) to receive the plunger (31), the plunger chamber (21) extending from the insertion surface of the body (13) to the interior surface of the fluid manipulating assembly (11 and 12), the plunger chamber (21) including a wide portion having a diameter and a narrow portion having a diameter that is less than the diameter of the wide portion.
As seen in Figure 3 of Gould, chamber 21 has a lip portion. In viewing the sample collector 31 there is a widening of the device at the end opposite to the swab 31. It is 
Regarding claim 14, modified Gould teaches the test device of claim 9. Modified Gould further teaches an actuator (24) disposed in the body (13), the actuator (24) being moveable within the body (13) to contact and rupture the frangible package (22) in response to be actuated (Gould; Figure 3); and 
[0046] of Gould states that buffer cup 22 has a bottom 23 formed of a rupturable or piercable material, such that when a downward force is applied to the top of buffer button 24, the buffer cup 22 will be forced down and the bottom 23 will be ruptured by a piercing member or spike 26 to release the buffer solution.  
an actuator chamber (20) to receive the actuator (24) therein to provide for actuation of the actuator (24), the actuator chamber (20) extending from the insertion surface to the interior surface of the fluid manipulating assembly (11 and 12) (Gould; Figure 3).
	Regarding claim 16, modified Gould teaches the apparatus of claim 1. Modified Gould further teaches further comprising: 
a frangible package (buffer cup 22) disposed on an interior surface of the body (13) beside the mixing receptacle (42) (Gould; [0046], Figure 3);
	[0046] of Gould states that the buffer cup 22 has a bottom 23 formed of a rupturable or pierceable material. It is further seen that the buffer cup 22 (frangible package) is inside the housing 13 (body) and is beside the mixing chamber 42 (mixing receptacle).  

	It is stated by [0046] of Gould that the buffer button 24 is on top of the buffer cup such that when a downward force is applied to the top 25 of the buffer button, the buffer cap will be forced downwardly and the bottom 23 is ruptured by a piercing member or spike 26 to release the buffer solution. It is further seen that the buffer button 24 (actuator) is disposed adjacent to the path of the sample collector 31 (plunger) in Figure 3. 
a fluid reservoir below the frangible package (22) to collect of the frangible package (22) when broken; and 
	It is understood that there is an annular member 29 that is seated and fixed on annular shoulder 30 on the interior surface of cylinder 30 (Gould; [0046]). It is understood that the annular member defines the bottom of a fluid reservoir below the buffer cup 22 (frangible package). It is further stated by [0046] of Gould that the piercing member 26 has a plurality of longitudinally extending slots 26A to provide paths for the buffer solution released from the buffer cap, and it is therefore understood that the annular member 29 will collect the buffer cup 22 (frangible package) when broken.  
a fluid channel below the fluid reservoir to direct contents of the frangible package (22) laterally to the mixing receptacle (42) from the fluid reservoir.
	It is seen in Figure 3 of Gould that there is a space below the annular member 29, which is understood to be part of a fluid channel. It is further seen that the end of the space below annular member 29 leads to the mixing chamber 42, where it is understood fluid needs to travel laterally to reach the mixing chamber 42 seen in Figure 6 of Gould. 
Regarding claim 17, modified Gould teaches the apparatus of claim 1. Modified Gould further teaches wherein the mixing receptacle is formed on a base, the base being inserted into a recess defined in the distal end portion of the body. 
It is understood that the fluid manipulating assembly is made of the body member 11 and base 12 as seen in Figure 1 of Gould. It is further seen in Figure 6 of Gould that the mixing chamber 42 is within the base 12 (Gould; [0050]). It is then seen in Figures 1 and 3 of Gould that the base 12 is inserted into a recess defined in a distal end portion of the body 13. 

    PNG
    media_image1.png
    199
    291
    media_image1.png
    Greyscale

In the section of Figure 3 above, in particular the area enclosed by the annotated circle, it can be seen that the base 12 has a portion that is inserted in a recess defined at the distal end of body 13. 
Regarding claim 18, modified Gould teaches the apparatus of claim 17. Modified Gould further teaches wherein the base has a lip that is hermetically sealed around a perimeter of the recess. 
In viewing Figures 3 and 6 of Gould, it can be seen in particular that Figure 6 of the base 12 shows a lip that is understood to interact with the recess of the distal end portion of the body 13. 
. 

Claim(s) 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gould (US-2006/0292035-A1), and Wu (US-2011/0165024-A1), and in further view of Murphy (US-2007/0081920-A1).
Regarding claim 2, if it is determined that modified Gould does not teach an interface to connect with an analyzer to read the test area to determine substances present in the test area, in the analogous art of rapid-diagnostic test devices, Murphy teaches a cartridge that contains an interface that connects to a reader (Murphy; [0019]). 
Specifically, Murphy teaches where a cartridge 4 and reader 6 are mate-able such that an electrical connection is formed between circuitry present in each component (Murphy; [0019]). It is seen in Figure 1C of Murphy that on sample cartridge 4 is an interface 16 that connects with interface 18 in reader 6 (Murphy; [0019]). Data relating to sensor output data from the illumination/detection electro-optics 8 from the reaction zone 10 are transferred between the cartridge 4 and reader 6 (Murphy; [0019]). The reaction zone 10 is made up of a section of test strip 9 where the fluid sample has been reacted with at least one capture reagent (Murphy; [0020]). It is also stated by [0010] of Murphy that the reader includes a microprocessor that interprets the sensor data to generate test results, and is understood to be an analyzer. 
It would have been obvious to one skilled in the art to modify the device of modified Gould such that it has the interface as taught by Murphy because Murphy teaches that . 

Claim(s) 3, 10-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US-2006/0292035-A1) and Wu (US-2011/0165024-A1), and in view of Tamir (WO-2016/132223-A1). 
Regarding claim 3, modified Gould teaches the apparatus of claim 1. Modified Gould does teach where the swab 34 is compressible (Gould; [0048]), however modified Gould does not teach where the absorbent compressible material is a sponge that is impregnated with dry reagents that facilitates mixing of the test mixture. 
In the analogous art of sample collectors, Tamir teaches a sample collector with a sponge located at one end of the handle (Tamir; [0052]). 
Specifically, Tamir teaches where a swab, on the end where the tip is to be constructed, can be a sponge to create the tip (Tamir; [0052]). Tamir further teaches where the swab’s tip end has reagent incorporated into the tip area (Tamir; [00011], Figure 1B). 
It would have been obvious to one skilled in the art to modify the compressible material taught by modified Gould and replace it with the swab tip of Tamir, which may be a sponge with a reagent incorporated into it because Tamir teaches that the non-volatile reagent incorporated in the swab’s tip in the extraction reagent serves to extract the analyte (Tamir; [00025]). [00026] of Tamir further states that reagent in the swab is complimented by an extraction reagent in the device, which dissolves and/or reacts in-situ with collected biological sample and extracts the analyte from the sample. 

Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the compressible swab of reference modified Gould with the sponge with dry reagent of reference Tamir, since the result would have been predictable.
Regarding claim 10, modified Gould teaches the test device of claim 9. Modified Gould does teach where swab 34 is compressible and has properties that facilitate adsorption and/or extraction of the test mixture ([0048]), however Gould does not teach where the absorbent compressible material is a sponge. 
In the analogous art of sample collectors, Tamir teaches a sample collector with a sponge located at one end of the handle (Tamir; [0052]). 
Specifically, Tamir teaches where a swab, on the end where the tip is to be constructed, can be a sponge to create the tip (Tamir; [0052]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a swab made of a compressible material) which differed from the claimed device by the substitution of component(s) (i.e., the compressible material) with other component(s) (i.e., a 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the compressible swab of reference modified Gould with the sponge of reference Tamir, since the result would have been predictable.
Regarding claim 11, modified Gould teaches the test device of claim 9. Modified Gould does not teach where the absorbent compressible material is a sponge that is impregnated with dry reagents that facilitates mixing of the test mixture. 
In the analogous art of sample collectors, Tamir teaches a sample collector with a sponge located at one end of the handle (Tamir; [0052]). 
Specifically, Tamir teaches where a swab, on the end where the tip is to be constructed, can be a sponge to create the tip (Tamir; [0052]). Tamir further teaches where the swab’s tip end has reagent incorporated into the tip area (Tamir; [00011], Figure 1B). 
It would have been obvious to one skilled in the art to modify the compressible material taught by modified Gould and replace it with the swab tip of Tamir, which may be a sponge with a reagent incorporated into it because Tamir teaches that the non-volatile reagent incorporated in the swab’s tip in the extraction reagent serves to extract the analyte (Tamir; [00025]). [00026] of Tamir further states that reagent in the swab is complimented by an 
Examiner further finds that the prior art contained a device/method/product (i.e., a swab made of a compressible material) which differed from the claimed device by the substitution of component(s) (i.e., the compressible material) with other component(s) (i.e., a sponge with dry reagents), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., compressible material and sponge with dry reagents), and the results of the substitution (i.e., sample collection) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the compressible swab of reference modified Gould with the sponge with dry reagent of reference Tamir, since the result would have been predictable.
Regarding claim 20, modified Gould teaches the apparatus of claim 1. Modified Gould is not specific as to if the absorbent compressible material is a sponge that is made hydrophilic or hydrophobic depending on a sample to be collected. 
In the analogous art of sample collectors, Tamir teaches a sample collector with a sponge located at one end of the handle (Tamir; [0052]). 
Specifically, Tamir teaches where a swab, on the end where the tip is to be constructed, can be a sponge to create the tip (Tamir; [0052]). Tamir further teaches where the swab’s tip end has reagent incorporated into the tip area (Tamir; [00011], Figure 1B). It is further stated by [00051] of Tamir that to increase assay sensitivity, swab tips are constructed to adsorb minimal 
Further, it is understood that in order to collect a liquid sample, the sponge of Tamir would have to be at least somewhat hydrophilic in order for the sample to be absorbed. 
It would have been obvious to one skilled in the art to modify the compressible material taught by modified Gould such that it is the sponge taught by Tamir because Tamir teaches that through the optimization of fiber surface properties, it can maximize sample transfer to the test strip for analysis (Tamir; [0051]). 

Claim(s) 5-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US-2006/0292035-A1) and Wu (US-2011/0165024-A1), and in further view of Niedbala (US-2003/0064526-A1). 
Regarding claim 5, modified Gould teaches the apparatus of claim 4. Modified Gould further teaches the plunger (31) including a shaft (tubular housing 32) having a shaft diameter less than the diameter of the narrow portion of the plunger chamber (21), an activator disposed at a proximate end of the shaft (32), and an attachment portion (rod 33) disposed at a distal end of the shaft (32) (Gould; [0047], Figures 3 and 8-9),
	As seen in Figure 3 of Gould, it is understood that the sample collector 31 has a wider top that will catch on the lip of the chamber 21 (see Figure 3 and explanation for claim 4 above). It is understood that the wider top area is an activator, as a user will push down on that to progress the sample collector 31. It is understood that in order for the sample collector 31 to 
Modified Gould does not teach the attachment portion (33) extending into the mixing receptacle (42) when the plunger (31) is activated.
In the analogous art of sample collectors for the collection and delivery of a sample to a test device, Niedbala teaches a collector and cassette (Niedbala; [0001], [0033]). 
Specifically, Niedbala teaches where a collector 10 is put into cassette 100 and the sponge 90 extends into a well portion 108. It is understood that well portion 108 is a mixing chamber, as there may be an ampoule 192 that is crushed to mix with the sample (Niedbala; [0058]). It is also understood that there is an attachment portion for the sponge 90 via plunger 60 (Niedbala; [0070] and Figure 2). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a sample collector that extends into a mixing chamber), and that in combination, each element merely would have performed the same function as it did separately (i.e., application of pressure to express sample in the absorptive matrix to release sample into a mixing chamber), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  

It is understood that with this combination, the swab 34 of modified Gould will extend into the mixing chamber 42, similar to as it is seen in Niedbala. 
Regarding claim 6, modified Gould teaches the apparatus of claim 5. It is understood that Gould has been modified with Wu to have a pliant sealing device disposed around the proximate end of the shaft, the pliant sealing device having a diameter greater than the diameter of the narrow portion of the plunger chamber, see claim 1 supra. 
Regarding claim 13, modified Gould teaches the test device of claim 12. It is understood that Gould has been modified with Wu to have a pliant sealing device disposed around the proximate end of the shaft, the pliant sealing device having a diameter greater than the diameter of the narrow portion of the plunger chamber, see claim 9 supra. 
Modified Gould further teaches the plunger (31) comprising: 
a shaft (32) extending between proximate and distal ends, the shaft (32) having a shaft diameter less than the diameter of the narrow portion of the plunger chamber (21);
	It is understood that the chamber 21 (plunger chamber) of Gould has a lip that will catch the wider portion of the sample collector 31, and as such will have a wider and narrow portion (see Gould; Figure 3 and claim 12 above).  

Modified Gould does not teach the attachment portion extending into the mixing receptacle when the plunger is activated; and 
In the analogous art of sample collectors for the collection and delivery of a sample to a test device, Niedbala teaches a collector and cassette (Niedbala; [0001], [0033]). 
Specifically, Niedbala teaches where a collector 10 is put into cassette 100 and the sponge 90 extends into a well portion 108. It is understood that well portion 108 is a mixing chamber, as there may be an ampoule 192 that is crushed to mix with the sample ([0058]). It is also understood that there is an attachment portion for the sponge 90 via plunger 60 ([0070] and Figure 2). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a sample collector that extends into a mixing chamber), and that in combination, each element merely would have performed the same function as it did separately (i.e., application of pressure to express sample in the absorptive matrix to release sample into a mixing chamber), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the device of 
It is understood that with this combination, the swab 34 of modified Gould will extend into the mixing chamber 42, similar to as it is seen in Niedbala. 

Claim(s) 18 is alternatively rejected and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US-2006/0292035-A1) and Wu (US-2011/0165024-A1), and in view of Baldwin (US-2004/0082878-A1). 
Regarding claim 18, modified Gould teaches the apparatus of claim 17. It is understood that modified Gould does teach wherein the base has a lip that is around a perimeter of the recess. 
In viewing Figures 3 and 6 of Gould, it can be seen in particular that Figure 6 of the base 12 shows a lip that is understood to interact with the recess of the distal end portion of the body 13. If it is determined if Gould does not teach where the base 12 and body 13 are hermetically sealed, in the analogous art of oral fluid collection devices with test cartridges, Baldwin teaches a collection device with an absorbent pad and a test cartridge with a collection chamber that allows for the insertion of the collection device into the test cartridge (Baldwin; abstract).
Specifically, Baldwin teaches where the test cartridge 100 is made of a top moulding and a base moulding 108 (Baldwin; [0050], Figure 7). It is further stated by [0053] of Baldwin that the top and base mouldings are assembled together and may be joined for example by glueing, 
It would have been obvious to one skilled in the art to modify the base 12 and body 13 of modified Gould such that they are joined by either glueing or snap-fit as taught by Baldwin because Baldwin teaches that in particular with a snap-fit configuration it allows the top and bottom mouldings to be securely fixed to one another (Baldwin; [0053]). 
Regarding claim 19, modified Gould teaches the apparatus of claim 1. Modified Gould does not teach a locking recess to engage and prevent removal of the plunger when the plunger is fully inserted into the body. 
In the analogous art of oral fluid collection devices with test cartridges, Baldwin teaches a collection device with an absorbent pad and a test cartridge with a collection chamber that allows for the insertion of the collection device into the test cartridge (Baldwin; abstract). 
Specifically, Baldwin teaches a releasable locking mechanism that temporarily fixes the collection device inside the test cartridge (Baldwin; [0017]). It is seen in Figure 5 and 7 that the chassis 14 has latching portions 48 that engage with locking holes 116 on the test cartridge 100 (Baldwin; [0041]). 
It would have been obvious to one skilled in the art to modify the device of modified Gould such that the plunger and column have the locking mechanism as taught by Baldwin because Baldwin teaches that the locking mechanism provides a means to indicate to the user when the absorbent pad has been compressed a sufficient amount and prevents excessive compression (Baldwin; [0066]). 

Response to Arguments
Applicant’s arguments, see page 11, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1, 4, 7-9, 12, and 14 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gould (US-2006/0292035-A1) and Wu (US-2011/0165024-A1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796